Title: To George Washington from Thomas Marshall, 27 October 1787
From: Marshall, Thomas
To: Washington, George



Dear General
Frederick County 27th of Octr 1787

I have brought with me from Kentuckey for you some of the different specias of wild rhye, a few of the Coffee nuts, Buckeye, the seeds of the Papaw-apple, a few acrons of an excellent Specias of the white oak, larger & finer timber than I ever before saw & different from any I have seen elsewhere. I have sent you also some of the natural grass seed of that country it is of a very luxurient growth and as far as I have tried it appears to be excellent for hay, but as I have only cultivated a small spot, sow’d last fall in my garden, I can as yet judge of it with no great certainty: it does not require a wet soil, but the ground it is sow’d in ought to be rich & made fine. Feby will be a good time, & sow it about as thick as Tobo seed. I have also sent you some petrefied shellfish of a specias I never saw but in that country; I came to a layer or stratum of them about 4 feet under the surface of the Earth as I was diging a seller & although many of them are seen in the branches I don’t remember to have seen any of them alive. I thought to have sent you some of the seed of the Cucumber tree but could get none as they do not grow in that part of the country where I live; nor can I hear of any such shrub as the tulip-bearing laurel.

Mr Colston has promisd to convey to you the seeds &c., together with this letter which I shall only lengthen by adding that I have the honor to be with the most respectful esteem Dear General Your most obedient humble Servt

T. Marshall

